UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 q TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 005-82677 IMMUNOSYN CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 20-5322896 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4225 Executive Square, Suite260, La Jolla, CA 92037 (Address of principal executive offices) (888)853-3663 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X]No q APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 12, 2007, the Company had 272,000,000 issued and outstanding shares of common stock. Transitional Small Business Disclosure Format (Check one):Yes qNo [X] PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Immunosyn Corporation (A Development Stage Company) Balance Sheets (unaudited) September 30, 2007 December 31, 2006 ASSETS Current Assets Cash $ 11,135 $ 9,232 Prepaid Expenses 528 - Total Current Assets 11,663 9,232 Fixed assets, net of accumulated amortization of $858 5,575 - License rights 400,000 400,000 Deposits 2,142 2,142 Total Assets $ 419,380 $ 411,374 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable $ 18,394 $ 14,046 Accrued expenses 2,759 - Advance from affiliates 488,078 140,591 Total Current Liabilities 509,231 154,637 Shareholders' Equity (Deficit) Common stock, $.0001 par value, 425,000,000 shares authorized, 272,000,000 shares issued and outstanding 27,200 27,200 Additional paid in capital 400,555 385,300 Deficit accumulated during the development stage (517,606 ) (155,763 ) Total Shareholders' Equity (Deficit) (89,851 ) 256,737 Total Liabilities and Shareholders' Equity (Deficit) $ 419,380 $ 411,374 See notes to financial statements Immunosyn Corporation (A Development Stage Company) Statements of Expenses (unaudited) Three Months Inception Nine Months Inception Ended Through Ended Through September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2007 EXPENSES General & administrative $ 112,850 $ 84,846 $ 346,588 $ 502,351 Interest expense 6,731 - 15,255 15,255 NET LOSS $ (119,581 ) $ (84,846 ) $ (361,843 ) $ (517,606 ) Net loss per share, basic and diluted $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average number of common shares outstanding used in the calculation, basic and diluted 272,000,000 107,741,379 272,000,000 See notes to financial statements Immunosyn Corporation (A Development Stage Company) Statements of Cash Flows (unaudited) Nine Months Inception Inception Ended Through Through September 30, 2007 September 30, 2006 September 30, 2007 Cash flows from operating activities: Net loss $ (361,843 ) $ (84,846 ) $ (517,606 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 858 - 858 Imputed interest on advances from affiliates 15,255 - 15,255 Changes in: Accounts payable and Accrued Expenses 7,107 79,307 21,153 Prepaid expenses (528 ) - (528 ) Deposits - - (2,142 ) Net cash used in operating activities (339,151 ) (5,539 ) (483,010 ) Cash flows from investing activities: Purchase of fixed assets (6,433 ) - (6,433 ) Net cash used in investing activities (6,433 ) - (6,433 ) Cash flows from financing activities: Advance from affiliates 347,487 14,932 488,078 Issuance of common stock - 12,500 12,500 Net cash provided by financing activities 347,487 27,432 500,578 Net change in cash 1,903 21,893 11,135 Cash at beginning of period 9,232 - - Cash at end of period $ 11,135 $ 21,893 $ 11,135 Supplemental Disclosures Cash paid for interest $ - $ - $ - Cash paid for income taxes $ - $ - $ - Non-Cash Investing and Financing Activities Stock issued for license rights $ - $ 400,000 $ 400,000 See notes to financial statements Immunosyn Corporation (A Development Stage Company) Statement of Changes in Stockholders' Equity (Deficit) For The Nine Months Ended September 30, 2007 (unaudited) Development Stage Common Stock Additional Accumulated Shares Par Value Paid-in Capital Deficit Total Balance at December 31, 2006 272,000,000 $ 27,200 $ 385,300 $ (155,763 ) $ 256,737 Imputed interest on advances from affiliate - - 15,255 - 15,255 Net loss - - - (361,843 ) (361,843 ) - Balance at September 30, 2007 272,000,000 $ 27,200 $ 400,555 $ (517,606 ) $ (89,851 ) See notes to financial statements Immunosyn Corporation (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Immunosyn Corporation have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with Immunosyn’s audited 2006 year end financial statements.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period have been reflected herein.The results of operations for interim periods are, however, not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2006 as reported in the Company's Annual Report on Form 10-KSB have been omitted. Use of Estimates.In preparing financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheet and revenue and expenses in the statements of income and expenses.Actual results could differ from those estimates. NOTE 2 - GOING CONCERN CONSIDERATIONS During the nine months ended September 30, 2007 and since inception, Immunosyn has been unable to generate cash flows sufficient to support its operations and has been dependent on advances from its affiliates. In addition to negative cash flow from operations, Immunosyn has experienced recurring net losses, and has a negative working capital. These factors raise substantial doubt about Immunosyn’s ability to continue as a going concern. The financial statements do not include any adjustments that might be necessary if Immunosyn is unable to continue as a going concern. NOTE 3 - ADVANCES FROM AFFILIATES Since inception, Immunosyn has borrowed $488,078 from Argyll Equities, LLC who together with an affiliated company, Argyll Biotechnologies, LLC, own approximately 60% of Immunosyn’s common stock.These advances are unsecured and will be repaid on demand.Interest expense in the amount of $15,255 was imputed and is included in additional paid in capital. Item 2. Management’s Discussion and Analysis or Plan of Operation. Overview Immunosyn Corporation (“Immunosyn” or the “Company”)is a development stage company that was formed in August 2006 and is headquartered in La Jolla, California.In September 2006, it executed an exclusive license agreement with an affiliated company, Argyll Biotechnologies, LLC (“Argyll Biotech”), in exchange for 147,000,000 shares of its Common Stock or approximately 54% of the outstanding shares of the Company’s Common Stock.The license agreement was amended and restated in October 2007.Pursuant to the terms of the license agreement, as amended, the Company has an exclusive worldwide license to market, distribute and sell a biopharmaceutical drug product, currently referred to as SF-1019, for treatment of a variety of diseases, subject to the receipt of appropriate regulatory approval in each jurisdiction where SF-1019 will be marketed.Under the terms of its exclusive license, Immunosyn also has a right of first offer to extend its exclusive license to include variants of SF-1019 that may be approved by various regulatory authorities for treatment of other diseases and pathologies.Argyll Biotech is responsible for all research and product development, clinical testing, regulatory approvals, production and product support.In accordance with the amended license agreement, the parties agreed that the purchase price of SF-1019 sold by Argyll Biotech to the Company will be 40% of the gross sales price of SF-1019. As a sales, marketing, and distribution channel for SF-1019, Immunosyn’s primary business strategy is to build a sales and marketing force and related resources so that if SF-1019 is approved for human use it can be sold; and secondly, to increase awareness and acceptance of SF-1019 in the medical community. As of the date of this report, we have no revenue and limited operations.Our ability to obtain additional funding will determine our ability to continue as a going concern.We have one principal asset, our exclusive license from Argyll Biotech, and two full-time employees – a Chief Executive Officer and a Chief Financial Officer – both of whom were hired in October 2007.We do not expect to commence full scale operations or generate revenues unless and until Argyll Biotech completes development and obtains regulatory approval for SF-1019.Since incorporation, we have not made any significant purchases or sale of assets, nor have we been involved in any mergers, acquisitions or consolidations. Plan of Operation At September30, 2007, the Company had an accumulated deficit of $517,606 and a working capital deficit of $497,568.Currently, an affiliated company provides general support services to the Company, without charge. In October, the Company hired both a Chief Executive Officer and Chief Financial Officer. The Company needs additional financing to continue its operations and may raise funds in the future privately or publicly.The Company has listed its Common Stock on the OTC Bulletin Board and trading commenced on October26, 2007. The Company intends to raise working capital through one or more financings to meet the following requirements: • paying current administrative staff; • hiring staff,a controller and five sales and marketing personnel; • purchasing capital equipment, including securing its principal offices, both executive and sales, and distribution facilities; • monitoring the progress of the research and development effort conducted by Argyll Biotech; • developing a marketing plan for the sale and distribution of SF-1019; • hiring industry consultants to assist in developing a channel strategy for sales and marketing of SF-1019, including direct sales, third party distributors, and strategic partnerships; • developing market awareness in the medical community and educating those effected with CIDP, diabetic neuropathy and diabetic ulcers and other diseases; and • selecting and compensatingboard members. The Company requires substantial future sources of capital in order to meet such anticipated expenditures and to continue its operations during the period Argyll Biotech seeks regulatory approval from the United States Food and Drug Administration (the “FDA”) and foreign regulatory authorities.The Company currently anticipates this process to be between three and five years and the amount of funds required to be between $14 million and $24 million. The Company believes that significant funding will be required to provide adequate sources of working capital during that period.There can be no assurance that the Company will be able to raise any or all the capital required for its operations.Failure to obtain future financing will require the Company to delay or substantially curtail its operations or close its business, resulting in a material adverse effect on the Company. Off Balance Sheet Arrangements None. Item 3A(T).Controls and Procedures. Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed by the Company in reports it files or submits under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and that such information is accumulated and communicated to the Company’s management, including the Company’s Chief Executive Officer and Chief Financial and Accounting Officer, as appropriate, to allow timely decisions regarding required disclosures.In designing and evaluating the disclosure controls and procedures, management recognizes that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and management necessarily is required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures.As of the end of the period covered by this report, and under the supervision and with the participation of management, including its Chief Executive Officer and Chief Financial and Accounting Officer, management evaluated the effectiveness of the design and operation of these disclosure controls and procedures.Based on this evaluation and subject to the foregoing, the Company’s Chief Executive Officer and Chief Financial and Accounting Officer concluded that the Company’s disclosure controls and procedures were effective in reaching a reasonable level of assurance of achieving management’s desired controls and procedures objectives. As part of a continuing effort to improve the Company’s business processes management is evaluating its internal controls and may update certain controls to accommodate any modifications to its business processes or accounting procedures. Changes in Internal Controls During the quarter ended September 30, 2007, there have not been any changes in the Company’s internal controls that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. PART II – OTHER INFORMATION Item 6. Exhibits. The following exhibits are filed with this Report. Exhibit Number Description 31.1* Certification of Stephen D. Ferrone, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of G. David Criner, Chief Financial and Accounting Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Stephen D. Ferrone, Chief Executive Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of G. David Criner, Chief Financial and Accounting Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. *Exhibit filed with this Report. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Issuer has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:November 13, 2007 IMMUNOSYN CORPORATION By: /s/ G. David Criner G. David Criner Chief Financial and Accounting Officer EXHIBIT INDEX Exhibit Number Description 31.1* Certification of Stephen D. Ferrone, Chief Executive Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of G. David Criner, Chief Financial and Accounting Officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1* Certification of Stephen D. Ferrone, Chief Executive Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2* Certification of G. David Criner, Chief Financial and Accounting Officer, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.
